Per Curiam:

The notices of appeal were- served on the county attorney and clerk of the district court on December 30, 1903. The bill of exceptions and transcript were filed in this court on March 28, 1904. Section 5722 of the General Statutes of 1901 provides that the transcript must be filed here within thirty days after the appeal is taken. (The State v. McEwen, 12 Kan. 37; The State v. Teissedre, 30 id. 210, 2 Pac. 108; The State v. Simmons, 64 id. 795, 68 Pac. 636.)
The case of The State v. Boyle, 10 Kan. 113, relied on by counsel for appellant, is not in point. There was no waiver of the notices of appeal in this case.
The appeal is dismissed.